El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
La demanda en este caso contiene dos cansas de acción-Alégase en la primera qne los esposos demandantes, padres del niño Rafael Rojas Cosme, de cuatro años y medio de *820edad, el día 27 de febrero de 1944, a las 5 p.m., hospitaliza-ron a dicho niño en la clínica del demandado, para ser allí sometido a un tratamiento de sus amígdalas y adenoides por el Dr. José Picó; y que en la mañana del día siguiente el demandado, inesperadamente y sin el consentimiento y contra la expresa voluntad de los demandantes, “intervino con el cuerpo del menor Rafael Rojas Cosme, en forma y manera desconocida para los demandantes pero con el resultado que dicho menor falleció allí y entonces”. La segunda causa de acción se basa en que la intervención del demandado, ade-más de no haber sido consentida por los demandantes, fue negligente, descuidada y sin pericia, causándole así la muerte al menor. Alegando haber padecido intensos sufrimientos y angustias mentales, los demandantes solicitaron se conde-nase al demandado a pagarles la suma de $20,000, más la de $300 para cubrir los gastos de funerales y entierro, más las costas y gastos y $2,000 para honorarios de abogado.
En cuanto a la primera causa de acción, contestó el de-mandado negando todas y cada una de sus alegaciones y ale-gando, como defensa especial, la siguiente:
Que desde el año 1943 el demandado tenía celebrado un contrato con la Asociación de Maestros, de la cual es miem-bro el demandante, para prestar sus servicios profesionales a los familiares de los maestros acogidos al plan de Clínicas de la Asociación, incluyéndose en dicho contrato toda clase de operaciones y entre ellas las de amígdalas y adenoides; que el día 26 de febrero de 1944 el padre del menor fué a ver al demandado y le manifestó que era su deseo hospitalizar al niño en la clínica del demandado, para que lo operara do las amígdalas inmediatamente por tenerlas en muy mal es-tado; que el demandante informó al demandado que el niño había sido examinado por el Dr. José Picó, quien opinó que la operación era necesaria y urgente, pero que el Dr. Picó no podría practicar la operación hasta una semana más tarde en- el Hospital Presbiteriano en Santurce; que el deman-*821dante le manifestó al demandado que tomando en considera-ción la necesidad urgente de la operación y la economía que para él representaba el acogerse al plan de la Asociación de Maestros, él prefería que el demandado le Mciera la opera-ción al niño, siendo entonces convenido que el niño sería hospitalizado al día siguiente, para que el demandado pro-cediera a operarle inmediatamente después de realizarse los exámenes de laboratorio, si éstos no demostraran alguna contraindicación que aconsejara la posposición de la opera-ción; que de acuerdo con lo convenido, el niño fué hospita-lizado a las 5 p.m. del día 27 de febrero de 1944, y después de haber sido examinado por el demandado, quien comprobó la necesidad y urgencia de la operación y de haberse prac-ticado un examen físico del menor así como de su hemoglo-bina y tiempo de coagulación de su sangre, exámenes que re-sultaron satisfactorios, el demandado procedió a practicar la operación del menor en la mañana del 28 de febrero de 1944, de acuerdo con lo convenido con el demandante y sin que mediara oposición alguna de la madre del menor, quien se encontraba presente cuando el niño fué llevado a la sala de operaciones; que la operación fué efectuada satisfacto-riamente por el demandado, sin que hubiera hemorragia o complicación de clase alguna durante la misma, falleciendo el paciente en el momento en que se le iba a sacar de la sala de operaciones, como consecuencia de una parálisis bulbar producida por la anestesia, siendo éste un caso desgraciado, sin que mediara negligencia o descuido alguno de parte del demandado o de sus empleados.
Negó el demandado todas las alegaciones de la segunda causa de acción y como defensa especial alegó, además de lo expuesto en cuanto a la primera causa de acción, que la operación fué efectuada por el demandado con la debida pe-ricia y diligencia tomando todas las precauciones aconseja-bles en casos de esa naturaleza y que el fallecimiento del menor sobrevino después de ser operado satisfactoriamente, *822sin que en manera alguna pueda imputarse al demandado negligencia, descuido a falta de pericia.
■ La corte inferior dictó sentencia declarando con lugar la primera causa dé acción, por haber el demandado “operado al niño Rafael Rojas Cosme, sin consentimiento de sus padres y haberle sobrevenido a dicho menor la muerte por causa de dicha operación” y condenando al demandado a pa-gar a los demandantes la suma de $5,000 “por angustias mentales y morales y sufrimientos físicos”, más las costas y $500 para honorarios de abogado. En la sentencia no sé hizo pronunciamiento alguno en cuanto a la segunda causa de acción. ■ Empero, en la opinión emitida como base de la sentencia, el tribunal'hizo constar que a su juicio la prueba era insuficiente para sostener la alegación de negligencia y falta de pericia por parte del demandado.
Solicitaron los demandantes la reconsideración de la sen-tencia y su modificación en el sentido de aumentar el im-porte de la indemnización concedida por “las angustias y los sufrimientos físicos y mentales padecidos por los 'de-mandantes”. Alegaron los demandantes ■ que seguramente al fijar la indemnización el tribunal sólo tuvo en mente el elemento de compensación a los sufrimientos físicos y mo-rales de los demandantes, “y no se detuvo a considerar que dentro de la condición de inflación porque atraviesa Puerto Rico, estos $5,000 quedan- reducidos en su valor adquisitivo y en comparación con el valor del dólar en época normal, á escasamente dos mil dólares ($2,000)”. Declarada sin lu-gar la reconsideración solicitada, apelaron los demandantes por no' estar conformes con la sentencia “en cuanto por la misma se desestima la segunda causa de acción ejercitada y se tasan los - daños y perjuicios concedidos al declararse con lugar la primera causa de acción en la suma de $5,000 y s.e-fijan los honorarios de abogado en $500.” Apeló, tam-bién el demandado.
1. Consideraremos en primer término el recurso inter-*823puesto por el demandado, el cual se basa en cuatro señala-mientos de error, los cuales consideraremos conjuntamente.
Alega el demandado apelante que la corte inferior erró al declarar con lugar la- primera causa de acción, después de haber llegado a la conclusión de que no' se probó que él niño falleciera a consecuencia de acto alguno de culpa o negligencia del demandado, no existiendo, por lo tanto, relación de causa y efecto entre el. alegado techo de operar sin el consentimiento y el fallecimiento. del niño.
, La primera causa de acción no se basa en que el deman-dado al practicar-la operación del menor actuara-negligen-temente o sin tener la pericia requerida para poder efec-tuarla con éxito. Se basa exclusivamente- en el alegado he-cho dé que el demandado intervino con el cuerpo .del .menor y practicó la operación sin el consentimiento y en contra de la voluntad expresa de sus padres, con el fatal resultado de-que el niño falleció como consecuencia -de la operación.
La contención del demandado, apelante es, en síntesis,, que de acuerdo con-nuestras leyes, un cirujano,.:que sin él consentimiento y en contra de la expresa voluntad de un pa-ciente somete a éste a una operación, no es responsable, por la muerte del paciente como consecuencia de tal operación, a menos que de la prueba resulte que el cirujano carecía de la pericia, necesaria para realizarla con éxito o que actuó negligentemente. Sostienen los demandantes que la falta de consentimiento del paciente- — o el de los padres cuando se trata de un menor — es por sí sola suficiente para hacer responsable al cirujano de. todas las consecuencias de su in-tervención con el cuerpo del paciente, sin que sea necesario alegar y probar que el cirujano carecía de pericia o que ac-tuó sin el debido- cuidado.
Para la resolución de la cuestión así planteada conviene hace constar que la corte sentenciadora, después de hacer un detenido análisis de toda la evidencia, declaró como, he-chos probados, los ■ siguientes:
*8241. “Que el Dr. E. D. Maldonado no tenía autorización ni del padre ni de la madre para operar al niño ya que el niño fue hospitalizado para ser operado por el Doctor Picó y el Doctor Maldonado confundió la solicitud de hospitali-zación con la solicitud de servicio quirúrgico”.
2. “Que el Doctor Maldonado no verificó ningún examen físico del niño el domingo por la tarde ni por la noche.”
La evidencia en cuanto a los referidos hechos es contra-dictoria. Pero siendo la aducida por los demandantes y creída por la corte, ampliamente suficiente para sostener las conclusiones a que nos hemos referido, es nuestro deber res-petarlas.
De conformidad con nuestro Código Civil, “de los actos y omisiones ilícitos o en que intervenga cualquier género de culpa o negligencia”, nace la obligación de reparar el daño causado. Artículos 1042, 1046 y 1802 del Código Civil, ed. 1930. El artículo 60 del Código de Enjuiciamiento Civil, ed. 1933, concede a los padres el derecho a entablar demanda por el daño causado a un hijo menor de edad, o por la muerte de éste, “cuando dicho daño o muerte se deba al acto ilegal o negligencia de otro.”
En sus Comentarios al Código Civil Español, refirién-dose a las obligaciones que se contraen sin convención y es-pecialmente a las que provienen de culpa o negligencia, dice Manresa:
“Fúndanse dichas obligaciones en un principio indiscutible de justicia, reconocido por todas las legislaciones . . según el que todo agravio, todo daño, o todo perjuicio que reciba una persona en sus derechos, ya sea por acción ya por omisión, crea una relación jurídica de la que se deriva el derecho que tiene el agraviado a ser indemni-zado, y la obligación consiguiente por parte del agraviante.
¡ ¡ * * #- # * # *
“Según el Código, pueden provenir de dos causas diferentes, que son: la culpa y la negligencia, es decir, que pueden contraerse por acción y por omisión, pues la culpa requiere la ejecución de un acto positivo que cause un perjuicio a otra persona distinta de la que *825le llevó a cabo, y a su vez la negligencia supone una omisión que produzca el mismo efecto, si bien ambas tienen de común el que el acto se ejecute o se incurra en la omisión sin intención nociva, pues si no faltase dicho elemento, si el acto o la omisión citados obedecieran a una intención dañosa, entonces vendrían a convertirse en verdaderos delitos o faltas, según los casos, y producirían las res-ponsabilidades penales- y civiles correspondientes .... Cuando no llegan a efectos tan graves la culpa o la negligencia, producen sin embargo obligación civil, limitada a reparar el daño causado por medio de su indemnización. . . .
“El hombre, ha dicho un autor, debe subordinar todas sus accio-nes a las reglas y preceptos de la prudencia; y si por obrar de una manera contraria a ella causa un mal a la persona o bienes de un extraño, debe repararle en lo posible. Fué el causante del daño, aunqu.e sin intención, y por tal motivo viene obligado a indemnizar debidamente al que por su causa sufrió el perjuicio. He aquí la obligación nacida de la culpa que no llega a constituir delito o falta.
• <<i# * K
“Es decir, que la idea de la culpa, según dice el Sr. Sánchez Bo-mán, lleva consigo la de la contradicción voluntaria de un derecho ajeno con la cual se causa perjuicio, daño u ofensa a aquel a cuyo patrimonio jurídico pertenece el derecho indicado; pero esa viola-ción del mismo, causante del daño o perjuicio, ha de ser indepen-diente de toda convención anterior y por eso ha sido conocida esta culpa con el nombre de extracontractual. En cambio, en la negli-gencia no hay acto positivo alguno del responsable de la misma, ni hay voluntad activa ni intención, sino meramente una omisión de los deberes de prudencia, de previsión, de vigilancia que la ley le impone.” T. 12 (2da. ed. 1911) págs. 607 a 609. (Bastardillas nuestras.)
Más adelante, en el mismo tomo. 12, página 613, en sus Comentarios al artículo 1902 del Código Civil Español,- equi-valente al 1802 del nuestro, dice Manresa:
“El precepto que examinamos se funda en un principio de equi-dad indiscutible, y la regla en él establecida constituye una máxima de jurisprudencia universal, pues la culpa no puede perjudicar más que a su autor, y en ningún modo debe soportar las consecuencias de ella quien sin voluntad, ni causa alguna por su parte, es víctima de los resultados de la misma o sufre los perjuicios originados por ella.”
*826Vemos, pues, que la obligación de reparar el daño cau-sado a otra persona puede provenir de la mera ejecución dé un acto positivo e ilícito, sin que sea necesario alegar y pro-bar que el causante del daño actuó sin la debida prudencia o sea negligentemente.
¿ Cuál fué el acto positivo e ilícito realizado por el deman-dado? El de haber operado al niño sin el consentimiento y en contra de la expresa voluntad de sus padres. Estos te-nían el derecho de elegir el cirujano en cuyas manos iban a entregar la salud y la vida de su hijo. El demandado no tenía, por el solo hecho de ser médico autorizado para el ejer-cicio de la medicina y de la cirugía, derecho alguno para intervenir con el cuerpo del niño y practicar la operación sin el previo consentimiento de sus padres. Al intervenir' y practicar la operación que había de practicar el Doctor Picó, sin obtener previamente el consentimiento de los padres del menor, el demandado realizó un' acto positivo e ilícito que envolvía la 'contradicción'voluntaria e inexcusable del'de-recho que tenían los padres demandantes a elegir el ciru-jano que había de operar al niño. Al actuar sin la autori-zación de los padres, o sea ilícitamente, el demandado in-currió en culpa extracontractual. o. aquiliana, se hizo res-ponsable de las consecuencias de sus actos y quedó legal-mente- obligado a reparar el daño causado.
Convenimos' con la representación del demándado apelante y con los numerosos tratadistas por ellos citados, en que para que prospere una acción de daños y perjuicios es necesario que exista relación de causalidad entre el daño o perjuicio y la falta del agente. La prueba creída por la corte sentenciadora demuestra la existencia de esa relación en' el presente caso, pues no cabe dudar que el niño no hubiese perdido su vida el día 28 de febrero de 1944 a no ser por la ilícita intervención del demandado. La situación sería distinta si la muerte hubiese ocurrido bajo la intervención del Doctor Picó, quien había sido contratado y autorizado para operar al niño, pues en ese caso el cirujano es *827responsable solamente en el caso de que la muerte fuere oca-sionada por su negligencia o falta de pericia.
La regla general sentada por la jurisprudencia de lós estados americanos es al efecto de que siendo la relación de médico y cliente de naturaleza consensual, en ausencia de una emergencia o de condiciones imprevistas un médico ’o cirujano debe obtener primeramente el consentimiento del paciente, o el de alguna persona legalmente autorizada para darlo en su nombre, antes de someterle a un tratamiento o a una operación. Se lia sostenido que el consentimiento del paciente es necesario para autorizar al cirujano a practicar una operación en el cuerpo de aquél y que una operación practicada sin tal consentimiento es un acto torticero e ilegal que hace responsable, al” cirujano por los daños causados al paciente(1) En Moss v. Rishworth, 222 S.W. 225 (Tex. 1920) una niña fué operada de las amígdalas y adenoides y murió como consecuencia de la operación, la que fué practicada sin consultar al padre de la menor. El médico demandado alegó que él había sido autorizado por dos hermanas de la niña y que asumió que éstas estaban facultadas para dar el consentimiento para la operación. Se resolvió :
"Las hermanas no eran más que las guardianes temporeras de la niña y como tales no tenían autoridad para dar el consentimiento para la operación, en ausencia de una emergencia. El padre era-el único que- podía • legalmente dar el consentimiento para la ope-ración, y, si no lo dió, el acto del médico al practicarla fué contrario a la ley. Si la operación fué hecha sin el consentimiento del padre, ello equivaldría a una agresión técnica por la cual la niña tendría derecho a reclamar daños y perjuicios si hubiese sobrevivido la ope-ración. ... La ley sabiamente ha confiado al padre el cuidado y custodia del hijo menor, y ni al médico ni a los que tengan.al menor temporalmente bajo su custodia sé les permitirá, en casos de esta naturaleza, resolver estos asuntos que afectan el bienestar del menor. ’ ’
*828Véanse: Hively v. Higgs, 120 Or. 588 (1927), 53 A.L.R. 1052; Browning v. Hoffman, 90 W. Va. 568 (1922), 111 S. E. 492 (W. Va., 1922).
No erró la corte inferior al declarar con lugar la pri-mera causa de acción.
2. Consideraremos ahora el recurso interpuesto por los demandantes. Se basa éste en nueve señalamientos de error, los cuales pueden reducirse a los tres siguientes:
(1) Al negarse a declarar con lugar la segunda causa de acción.
(2) Al no condenar al demandado al pago de los gastos de funerales y entierro del niño.
(3) Al conceder a los demandantes una idemnización de solamente $5,000, más $500 para honorarios.
(1) No creemos necesario hacer una exposición detallada de la prueba aducida por los demandantes para sostener la alegada segunda causa de acción. La corte inferior, que vió y oyó declarar a los testigos, después de hacer un minucioso resumen de toda la evidencia tendiente a establecer la negligencia o falta de pericia del demandado, llegó a las conclusiones siguientes:
(a) “Nada hay en la técnica operatoria empleada por el doctor Maldonado, en lo cual los peritos están contestes, . . . que nos dé base para poderle imputar ninguna negli-gencia quirúrgica”; y “nada hay en la prueba que nos permita llegar a la conclusión que el examen personal que hizo el cirujano contraindicara en forma alguna la opera-ción. ’ ’
(b) “Queda siempre en el ánimo del juzgador si en rea-lidad en este desgraciado caso del niño Rojas, no habría cierta condición fisiológica especial que lo hiciera víctima propiciatoria del anestésico en sí, o que sea épte uno de los casos en que por un misterio de la naturaleza humana, el niño haya muerto por un factor que no hubiera podido *829determinarse a través del examen de laboratorio o de la exploración del paciente.”
(c) “No podemos, pues, llegar a la conclusión de que el niño Boj as en este caso muriera por ningún acto de ne-gligencia, falta de pericia, o descuido inexcusable del ciru-jano que intervino en la operación.”
Tras un detenido estudio de la transcripción de la evi-dencia opinamos que las anteriores conclusiones en cuanto a la segunda causa de acción están justificadas ,y, por lo tanto, que no erró la corte inferior al declarar sin lugar la, segunda causa de. acción.
(2) ,La prueba ofrecida por los demandantes en cuanto a los gastos de funerales y entierro del niño, aun cuando pudo baber sido más clara y específica, es a nuestro juicio suficiente para justificar una indemnización por ese concepto. Declaró el demandante que él babía gastado “poco más o menos como $300” en los funerales, entierro y velorio del niño; que pagó el carro fúnebre, por llevar el cadáver desde Bío Piedras a Corozal, y pagó la caja y la tumba y por cavar la sepultura; que no recogió recibos por esos gastos. Esa prueba no fué controvertida por el demandado, ni aparece del récord que no le mereciera crédito a la corte sentenciadora. Erró ésta al no condenar al demandado al pago de esos gastos o por lo menos, una suma razonable, si a su juicio la reclamada era excesiva.
(3) Los demandantes impugnan, por considerarla insuficiente, la indemnización de $5,000 concedida por la primera causa de acción. Arguyen que la corte inferior erró por no baber tomado conocimiento judicial del estado de inflación existente en la fecha de la sentencia, por virtud del cual “el poder adquisitivo del dólar'babía bajado a tal punto que para adquirir lo que en 1939 podía comprarse con .un dólar, se requerían entonces $2.04.” Alegan que el valor adquisitivo de los $5,000 concedidos es de solamente $2,500.
*830La intención justa y humana de la ley es conceder una compensación suficiente a la persona a quien se ha cansado nn daño. Esa compensación debe tener nn valor real y efectivo y no un valor ficticio. Por eso no puede decirse que una cantidad determinada sea compensación suficiente,, lo mismo cuando el dinero está barato que cuando está caro. Teniendo en cuenta que el dólar como unidad de medida de los valores es una medida imperfecta y fluctuante, los eco-nomistas han ideado una unidad de medida, que aunque también es imperfecta, es más exacta que el dólar para me-dir los valores. Esa unidad de medida es el poder adqui-sitivo del dólar, el cual se determina tomando como base el costo en dinero de las cosas esenciales para la vida, tales como los alquileres, vestidos, alimentos y combustibles du-rante un período de tiempo determinado, para compararlo con el costo en dinero de esas mismas necesidades durante un período anterior de igual duración. Esto demuestra que el valor real y efectivo del dinero no es el dinero mismo y sí lo que por ese dinero se puede adquirir.
Aplicando esos principios al caso bajo su consideración, la Corte Suprema de Missouri, en Hurst v. Chicago, B. & Q. R. Co., 219 S. W. 566 (Mo. 1920), se expresó así:
“Resulta, que si $10,000 era una justa compensación en valor por tales daños como los ■ aquí envueltos, hace veinte años, cuando el dinero estaba caro, se requerirá una suma mayor ahora que el dinero está barato y su poder adquisitivo es pequeño. Cuánto mayor debe ser esa suma dependerá de la .diferencia en valor, (es decir, poder adquisitivo) del dinero,' ahora y entonces. Que el dinero tiene hoy un poder adquisitivo mucho menor que el que tenía hace veinte o a.ún diez años, no admite discusión, y no estaríamos justificados si dejásemos de tomar conocimiento judicial de una situación mundial, vista y conocida por todos los hombres en todas partes.. Siendo esto cierto; ■ si nosotros concedemos hoy las mismas cantidades de dinero que concedíamos en igualdad de circunstancias hace diez o veinte años, .entonces estamos siguiendo nuestras decisiones de aquellos días en su letra, pero separándonos de ellas en espíritu.”
*831Véanse: Rafael Meléndez Arroyo v. Metro Taxicabs Co., ante, pág. 766; Washington & Rockville R. Co. v. La Fourcade, 48 App. D.C: 364 (1919); Eckels v. Edison, 139 Ill. App. 75, 81; Cross v. Lee Lumber Co., 130 La. 66, 57 So, 631; Dole v. New Orleans Ry. & Light Co., 121 La. 945, 46 So. 929; Rogers v. Hiram J. Allen Lumber Co., 129 La. 900, 57 So. 166.
Tomando en consideración la situación económica pre-valeciente en la fecha en que se dictó la sentencia recurrida y el actual bajo, poder adquisitivo del dólar, opinamos que la suma de $5,000 concedida a los demandantes por los su-frimientos físicos y morales con motivo de la inesperada y trágica muerte de su hijo, no es una compensación suficiente y que la misma debe ser aumentada.

La sentencia recurrida será modificada en el sentido de condenar al demandado a pagar a los demandantes la suma de $10,000 por las amgustias mentales y morales y sufrimien-tos físicos, más la suma de $200 como gastos de funerales y entierro del niño, más las costas y $1,000 para honorarios de abogado. Y así modificada, será confirmada.

•El Juez Asociado Sr. De Jesús no intervino.

(1) Anotaciones en: 41 Am. Jur. pág. 220, soc. 108; 76 A.L.R. 562; 50 L.R.A. (N.S.) 880; Wall v. Brim, 138 F.2d 478 (C.C.A. 5, 1943) In re Hudson, 126 P.2d 765 (Wash. 1942); Jackovach v. Yocom, 237 N.W. 444 (Iowa, 1931).